Deady, J.
This action was brought on the same day with the foregoing one, to recover $8,250 damages for the conversion by the defendants of 2,750,000 feet of timber cut and removed' by said Green from the premises aforesaid, between January, 1884, and January, 1887.
The answer of the defendants contains a defense similar to the one already considered, with the addition that the defendants, in purchasing the logs in question, and manufacturing them into lumber, were acting as the directors and agents of the Yamhill Lumbering Company, a corporation formed under the laws of Oregon; •and that only 846,000 feet of logs were so obtained by them,—141,000 prior to January 11,1886, when the final certificate was issued to Green, and 705,000 afterwards.
The demurrer to the defense is sustained, for the reason already given.